 ADVANCE INDUSTRIAL SECURITY, INC.17AdvanceIndustrial Security,Inc.andInternationalUnion,United Plant Guard,Workers of America(UPGWA),Petitioner.Case 31-RC-2882March 21, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOUpon a petition duly filed on July 29, 1974,' underSection 9(c) of the National Labor Relations Act, asamended, a hearing was held on December 20 beforeHearing Officer Louis S. Eberhardt. Following thehearing, and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, theRegional Director for Region 31 transferred this caseto the Board for decision. Thereafter, the Inter-venor filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and fords that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record, the Board finds:1.Advance Industrial Security, Inc— a Florida cor-poration, with its home office in Atlanta, Georgia, isengaged in the business of furnishing security personneland other services. The parties stipulated that duringthe past calendar or fiscal year the Employer providedservices for governmental agencies in connection withnational defense valued in excess of $50,000. On thebasis of these facts and in accord with the stipulationof the parties, we find that the Employer is engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction herein.2.The parties stipulated and we ford that the Peti-tioner and the Intervenor are labor organizations asdefined in the Act and claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4. The following employees of the Employer consti-tute an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct:iAll dates hereinafter are in 1974, unless otherwise stated2 Independent Guard Association of Nevada, Local No. 1, appeared asIntervenor.All guards performing services for the Employerat the Sandia Corporation, Tonopah Test Range,Tonopah, Nevada, including all its offices andfacilities thereto, excluding all clerical employeesand supervisors as defined in the Act and all otheremployees.5.The Employer provides security guard service atthe Sandia Corporation test site at Tonopah,Nevada.It obtained the contract from the Atomic Energy Com-mission in 1974. Prior thereto,the contract had beenheld by Wackenhut from 1965 until 1974. BeforeWackenhut had the contract,it had been held by Fed-eral Services from 1954 to 1965.During the entireperiod prior to the Employer's obtaining its contract,the Intervenor had collective-bargaining agreementsfrom 1954 to 1974 with Federal Services and Wacken-hut, respectively.The last contract with Wackenhuthad an expiration date of July 1, 1975.On March 4,the Intervenor filed 8(a)(1), (2), and (5)charges against the Employer in Case31-CA-4302,alleging that since February 8, the Employer, as analleged successor to the prior employer subject to a,collective-bargaining agreement with the Intervenor,refused to bargain in good faith with the Intervenor andhad illegally discharged or refused to hire nine em-ployees of the predecessor.An amended charge wasfiled deleting reference to Section 8(a)(5). The partiesthereafter entered into a settlement agreement.On July 2,the nine aforementioned employees fileda complaint with the United States Department of La-bor, charging the Employer with engaging in age dis-crimination in violation of the Age Discrimination inEmployment Act of 1967.This matter as of the hearingwas still pending before the Labor Department, andthere has been no determination by that Agency thatthere has been a violation.If a violation is found to haveoccurred,the remedy will include reinstatement.On September 30, the Intervenor filed chargesagainst the Employer in Case 31-CA-4777,allegingviolations of Section 8(a)(1) and(5) of the Act. Themerits of the 8(a)(5) allegation turned in part onwhether the employees who were allegedly denied em-ployment on the basis of age discrimination should becounted toward the Intervenor'smajority status.On October 30, the Intervenor moved under Rule60(b) of the Federal Rules of Civil Procedure,seekingreinstatement of the original 8(a)(5) allegations in Case31-CA-4302.On December 3, the Regional Directorissued a letter refusing to issue a complaint in Case31-CA-4777 uponthe ground that "all the operativefacts necessary to establish the alleged 8(a)(5) violationoccurred outside the 10(b) limitation period." An ap-peal was taken by the Intervenor which was denied bythe General Counsel on February 12, 1975.217 NLRB No. 1 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor asserts that the -Board should notproceed with this case pending its appeal of the Re-gional Director's refusal to issue a complaint in Case3l-CA-4777 andhis refusal to reinstate the 8(a)(5)portions of the charge in Case3 1-CA-4302.That argu-ment is now moot as the appeal has been denied.In addition,the Intervenor in effect seeks to have theBoard in this representation proceeding make an in-dependent determination as to whether the GeneralCounsel should have issued a complaint in the afore-mentioned unfair labor practice proceedings.It is wellestablished that the General Counsel has final au-thority underthe Act todetermine whether to proceedon a charge.Accordingly,where unfair labor practiceallegations are asserted in a representation case asground for finding individuals eligible, the Board holdsthe individuals ineligible where, as here,the chargeshavebeen found to be nonmeritorious by the GeneralCounsel?Finally,the Intervenor requests that the Board notproceed with this representationproceeding until theproceeding before the Department of Labor has beenconcluded,for, if the discrimination allegations arefound meritorious and the Employer had not engagedin conduct violative'of age discrimination,those nineindividuals would be employed.Accordingly, it assertsno showing of interest could have been attained by thePetitioner and the petition is the"fruit"of the unlawfulconduct of the Employer.InPacific Tileand Porcelain Company,137 NLRB13513 (1962),the Board,in considering the validity ofballots cast in an election,held that it would defer itsruling on the challenges to the voting eligibility of twoindividualswhose terminations were the subject ofpending grievances because their status on the eligibil-ity and election dates depended on the outcome of thegrievances.Similarly,the Board has permitted "in-dependent contractors"to cast challenged ballots in adecertification election despite a union's claim that theelection should be deferred until such time as an arbi-trator issued his award determining whether or not3Times Square Stores Corporation, 79NLRB 361 (1948).these individuals had been converted from their formerstatus as unit employees into "independent contrac-tors" in violation of the contract.' The Board has alsovoted subject to challenge employees who were dis-charged but who were seeking reinstatement, backpay,and other relief in Federal district court under the La-bor-Management Reporting and Disclosure Act.'The rationale of the Board in those cases is equallyapplicable herein. The subject matter of the pendingLabor Department proceeding is not relevant to theprimary issue before us, which is whether the electionpetitioned for should be directed. It raises an issue ofeligibility as to certain individuals, but the resolution ofthat question in no way reaches the primary issuebefore us. The Board has long followed the procedureof permitting employees to vote by challenged ballotwhere their eligibility could not be determined on theexisting record. The fact that the eligibility of individu-alsmay turn on some question other than an em-ployer's alleged unfair labor practices is irrelevant. Theonly issue is whether the individuals were employeeswithin the unit on the critical dates. A finding favorableto the Intervenor's position will result in a holding thatthe disputed individuals were employees on the criticaldates, while a contrary finding will result in a determi-nation that they were not. Any such disposition, wouldhave an impact on the election only in the event thevotes could be determinative, but if their votes affectthe results it would be improper for us to disenfranchisethem completely. Accordingly, the nine individualsshall be permitted to vote in the election directedherein, and their ballots shall be challenged by theBoard agent. If the votes of these individuals are foundto be determinative upon tallying the unchallenged bal-lots, the Regional Director at that time shall make afurther investigation and report as to the above eligibil-itymatters.[Direction of Election andExcelsiorfootnote omit-ted from publication.]4Pepsi-Cola Bottling Company of Merced-Modesto,154 NLRB 490(1965).5Grand LodgeInternational Associationof Machinists and AerospaceWorkers, AFL-CIO,159 NLRB 137 (1966).